Citation Nr: 0604309	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active Naval service from March 1987 to March 
1989, and from May 1991 to May 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Manila, the Republic of the 
Philippines, Regional Office (RO) dated in December 2002.


FINDING OF FACT

The veteran's service-connected disabilities have not been 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a), (b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide. In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in December 2003.  He was told of 
what was required to substantiate his TDIU claim and of his 
and VA's respective duties, and was asked to submit evidence 
and/or information to the RO.

The requisite notice letter was provided to the veteran after 
the initial adjudication of the claim by the RO.  However, 
any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected.  No evidence was received 
following the notice letter, and all evidence received after 
the initial adjudication was afforded proper subsequent VA 
process, and considered by the RO in supplemental statement 
of the case dated in May 2004.  Additionally, the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all identified medical records pertinent 
to the claims, as well as the reports from VA examinations 
conducted in August 2002, November 2002 and November 2003.  
The veteran submitted evidence from Aetna Healthcare and 
Reysons Exim International, Inc.  As noted above, in response 
to the RO's December 2003 development letter the veteran 
provided no additional information or evidence. 

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  TDIU

To establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be an impairment so severe that it is impossible to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75- 
91.  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran suffers from the following service-connected 
disabilities:  coronary artery disease with hypertension, 
status post coronary artery bypass graft, rated as 30 percent 
disabling, chronic cholecystitis, status post laparoscopic 
cholecystectomy, rated as 10 percent disabling, tinnitus, 
rated as 10 percent disabling, and residuals of scars of 
coronary bypass artery graft, bilateral sensorineural hearing 
loss, and residuals scars status post laparoscopic 
cholecystectomy, each rated noncompensable.  His combined 
service-connected rating is 40 percent.  Therefore, he does 
not meet the minimum schedular criteria for a TDIU.

As the veteran fails to meet the percentage standards set 
forth in section 4.16(a), the Board must consider whether 
there is evidence to warrant referral for consideration of a 
TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 
4.16(b).  The veteran urges that such a rating is applicable 
in his case.  He claims that, primarily, his heart condition 
and his tinnitus render him disabled.  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence in this case does not warrant referral of the 
case to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The RO considered such a 
referral as set forth in the SSOC, and determined that it was 
not warranted under the present circumstances.  

The veteran had four years of college and worked as a 
radiological technician.  He last worked in May 2000.  He 
also performed this job in the Navy.  The veteran presented 
two documents in support of his claim.  One document, from 
Aetna Healthcare, shows that he was denied health care 
coverage by that company in July 2000 for "medical 
reasons."  The veteran also submitted a letter from Reysons 
Exim International, Inc., showing the corporation decided not 
to pursue his employment application due to the "tight local 
situation" and the veteran's "medical history."  

Nonetheless, the medical evidence tends to suggest that he 
remains capable of performing the physical and mental acts 
required by employment, despite his contention regarding the 
difficulty of retaining employment.

Specifically, the veteran was examined for service-connected 
disabilities in August 2002, September 2002, and November 
2003.  Although the claims file was not reviewed, pertinent 
medical evidence was reviewed by examiners as reflected in 
the reports.  Regarding his service-connected heart 
condition, he reported during examination in 2002 that he had 
easy fatigability, shortness of breath and chest heaviness.  
The examiner noted that the veteran had quadruple coronary 
artery bypass grafting in March 1999.  The examiner noted the 
veteran was currently having shortness of breath upon walking 
1 1/2 kilometers, or when walking stairs.  He had worked as an 
X-ray technician and retired in May 2000.  Stress test showed 
METS of 7.  It was noted that the veteran was not in 
congestive heart failure.  He had left ventricular 
hypertrophy and coronary and aortic calcifications.  Of note, 
the examiner stated that more than light manual labor was 
feasible.

On his most recent audiological evaluation in September 2002, 
the veteran was noted to have tinnitus in the left ear about 
two times per week, present for the past three to four 
months.  

As for his residuals of cholecystitis, and scarring ratings, 
the veteran has not explained how these disorders have 
affected his employability.  No residuals of cholecystitis 
were found on examination in August 2002.  Ultrasound of the 
pancreas, liver and spleen were normal status post 
cholecystectomy.  As to his scars for his bypass graft and 
his laparoscopy, these were observed to be well-healed, non-
tender, non-adherent, not disfiguring, not functionally 
limiting and essentially asymptomatic.  The veteran's hearing 
loss is rated as noncompensable, according to the charts 
controlling such ratings in the regulatory schedule.  

The veteran was further examined for his heart condition at 
VA in November 2003.  This examination was undertaken to 
determine the effects of the veteran's service-connected 
heart condition on his employability.  The examiner noted 
that the veteran had quadruple coronary artery bypass 
grafting in March 1999, after he presented with shortness of 
breath and left shoulder chest pain.  The examiner noted the 
veteran was, at present, asymptomatic.  The examiner noted 
the following history:  hypertension for 10 years, 
hypercholesterol for 15 years, coronary artery disease, 
status post quadruple bypass.  Currently he was able to walk 
1-2 kilometers daily in about 30 minutes with, no chest pain 
while walking, but shortness of breath was noted with uphill 
climbing.  The veteran denied palpitation, dizziness, or 
lower extremity edema.  He reported one pillow orthopnea.  
The veteran was a non-smoker who tried not to exert himself.  
The veteran's medications and family history were noted.  
Blood pressure was 120/80.  Examination yielded the multiple 
diagnosis of cardiovascular disease, including hypertensive 
arteriosclerotic cardiovascular disease.  The veteran's 
stress test was incomplete due to failure to reach maximum 
target heart rate.  Significantly, the examiner opined that 
the veteran's heart condition and current condition would not 
preclude him from attaining or retaining employment that is 
sedentary or involves very light physical work.  

Review of the record establishes that there is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation.  The Board appreciates the veteran has a 
significant service-connected heart condition, and that he 
cannot perform heavy or even medium level exertional work.  
The veteran's service-connected conditions may affect his 
abilities to some degree, but there is no evidence that he is 
unable to perform an appreciable level of light physical work 
despite his service-connected heart condition or mental acts 
required by employment.  Moreover, his college education 
affords him a substantial advantage in obtaining work at the 
sedentary exertional level, as he is more qualified for jobs 
that require significant mental activity.  His tinnitus has 
not been shown to be an unusually significant impediment to 
employment.  

The Board has considered the veteran's contentions that he 
cannot work due to his service-connected disabilities, but 
neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, no medical professional has ever stated the veteran's 
service-connected disabilities affect his ability to maintain 
employment.  Even if the veteran is unable to engage in 
prolonged physical activity as a result of his service-
connected conditions, there is no evidence showing that he is 
unable to sustain gainful employment in a sedentary job.  To 
this point, the VA examiner in November 2003 opined that the 
veteran was not precluded from very light physical or 
sedentary work.  The Board does acknowledge the evidence from 
Aetna and Reysons Exim; however, these documents are not 
significantly probative as to the issue of whether the 
service-connected disabilities render the veteran 
unemployable.  They do not contain medical opinion evidence 
as to his unemployability due to service-connected 
disabilities.  

In this case, there is simply no evidence of unusual or 
exceptional circumstances to warrant referral for extra-
schedular consideration of a total disability rating based on 
the veteran's service-connected disorders.  Most 
significantly, no medical professional has ever indicated 
that any of the veteran's service-connected disorders renders 
him unemployable.

A TDIU is not warranted, and there is no evidence to warrant 
referral for consideration of a TDIU on an extra-schedular 
basis.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 


C.F.R. §§ 3.102, 4.3 (2005).  The preponderance is against 
the veteran's claim, and it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating for compensation purposes due to 
individual unemployability is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


